Title: To James Madison from Elias Vander Horst (Abstract), 23 June 1805
From: Horst, Elias Vander
To: Madison, James


23 June 1805, Bristol. “The foregoing is a Copy of my last of the 25h. Ult. since which I have not been honored with any of your favors—the weather since has been uncommonly cool for the Season and I conceive has materially injured our growing Crops particularly those of the grain kind, which appear backward, of course, if we have not a late fall & much warmer weather for the rest of the summer, the Harvest must be late, in which case we cannot expect a favorable one.
“My opinion upon Political affairs remains unaltered I have therefore nothing new to offer on that subject except what the enclosed Papers will afford to which I beg leave to refer you.”
